ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 8/6/2021 has been entered.  Claims 1, 44 have been amended.  No claims have been cancelled.  No claims have been added.  Claims 1-62 are still pending in this application, with claims 1, 44, 47-48, 50-52, and 57 being independent, and Claims 7-30, 34-43, and 47-62 withdrawn from further consideration.
The objections to Claim 1 have been withdrawn in view of the amendment.
The rejections of Claims 1-6, 31-33, and 44-46 under 35 U.S.C. 112(b) have been withdrawn in view of the amendment.

Election/Restrictions
Claims 1-6, 31-33, and 44-46 are allowable. The restriction requirement between Species 1-15, as set forth in the Office action mailed on 2/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/10/2021 is partially withdrawn.  Claims 7-30, 34-43, and 47, directed to different species of modular acoustic baffle fixtures, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of Claims 48-62 directed to species non-elected without traverse.  Accordingly, Claims 48-62 have been cancelled.

Allowable Subject Matter
Claims 1-47 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim is allowable for the same reasons previously discussed in Section 15 of the Non-Final Rejection mailed 5/7/2021.

Claims 2-43 depend on Claim 1.

Regarding claim 44, the claim is allowable for the same reasons discussed above with regards to Claim 1.

Claims 45-46 depend on Claim 44.

Regarding claim 47, the claim is allowable for the same reasons discussed above with regards to Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875